Table of Contents Management’s Discussion and Analysis 1. Highlights 1 2. Introduction 2 3. About CAE 4 4. Foreign exchange 10 5. Non-GAAP and other financial measures 11 6. Consolidated results 13 7. Results by segment 16 8. Consolidated cash movements and liquidity 21 9. Consolidated financial position 22 10. Event after the reporting period 24 11. Changes in accounting policies 24 12. Controls and procedures 24 13. Selected quarterly financial information 25 Consolidated Interim Financial Statements Consolidated statement of financial position 26 Consolidated income statement 27 Consolidated statement of comprehensive income (loss) 28 Consolidated statement of changes in equity 29 Consolidated statement of cash flows 30 Notes to the Consolidated Interim Financial Statements Note 1 – Nature of operations and summary of significant accounting policies 31 Note 2 – Changes in accounting policies 32 Note 3 – Net assets held for sale and discontinued operations 33 Note 4 – Accounts receivable 33 Note 5 – Finance expense – net 34 Note 6 – Government assistance 34 Note 7 – Earnings per share and dividends 34 Note 8 – Employee compensation 35 Note 9 – Other gains – net 35 Note 10 – Restructuring costs 35 Note 11 – Supplementary cash flows information 35 Note 12 – Contingencies 36 Note 13 – Fair value of financial instruments 36 Note 14 – Operating segments and geographic information 39 Note 15 – Related party transactions 41 Note 16 – Event after the reporting period 41 Management’s Discussion and Analysis for the three months ended June 30, 2015 1. HIGHLIGHTS FINANCIAL FIRST QUARTER OF FISCAL 2016 Revenue from continuing operations lower compared to last quarter and higher compared to the first quarter of fiscal 2015 - Consolidated revenue from continuing operations was $557.0 million this quarter, $74.6 million or 12% lower than last quarter and $30.8 million or 6% higher compared to the first quarter of fiscal 2015. Net income attributable to equity holders of the Company from continuing operations lower compared to last quarter and higher compared to the first quarter of fiscal 2015 - Net income attributable to equity holders of the Company from continuing operations was $44.9 million (or $0.17 per share) this quarter, compared to $63.3million (or $0.24 per share) last quarter, representing a decrease of $18.4 million or 29%, and compared to $43.8 million (or $0.17pershare) in the first quarter of fiscal 2015, representing an increase of $1.1 million or 3%; - Restructuring costs of $7.7 million ($5.7 million after tax) were recorded this quarter. Net income before restructuring costs 1 was $50.6 million and earnings per share before restructuring costs 1 was $0.19 for the quarter; - Net income attributable to equity holders of the Company included a loss from discontinued operations this quarter of $0.5 million (or nil per share) compared to earnings from discontinued operations of $0.8 million (or nil per share) last quarter and a loss from discontinued operations $2.0 million (or $0.01 loss per share) in the first quarter of fiscal 2015. Free cash flow [1] from continuing operations at negative $61.2 million this quarter - Net cash used in continuing operating activities was $46.4 million this quarter, compared to net cash provided by continuing operating activities of $160.6 million last quarter and $2.8million in the first quarter of last year; - Maintenance capital expenditures 1 and other asset expenditures were $14.6 million this quarter, $16.7 last quarter and $17.0million in the first quarter of last year; - Dividends received from equity accounted investees were $12.3 million this quarter, $1.2 million last quarter and $5.9 million in the first quarter of last year; - Cash dividends were $12.9 million this quarter, $12.0 million last quarter and $10.5 million in the first quarter of last year. Capital employed 1 increased by $133.7 million over last quarter - Non-cash working capital 1 increased by $120.6 million, ending at $322.3 million; - Net assets held for sale increased by $2.5 million this quarter; - Property, plant and equipment decreased by $7.1 million; - Other long-term assets decreased by $21.2 million, while other long-term liabilities decreased by $38.9 million; - Net debt 1 ended at $1,006.8 million this quarter compared to $949.6 million last quarter. ORDERS 1 - The book-to-sales ratio 1 for the quarter was 0.93x (Civil Aviation Training Solutions was 0.86x, Defence and Security was 1.05x and Healthcare was 1.00x). The ratio for the last 12 months was 1.03x(Civil AviationTraining Solutions was 1.09x, Defence and Security was 0.95x and Healthcare was 1.00x); - Total order intake was $519.5 million, compared to $665.1 million last quarter and $533.5 million in the first quarter of fiscal 2015; - Total backlog 1 , including obligated, joint venture and unfunded backlog, was $5,432.3million as at June 30, 2015. Civil Aviation Training Solutions - Civil Aviation Training Solutions obtained contracts with an expected value of $288.3 million, including contracts for 8 full-flight simulators (FFSs). Defence and Security - Defence and Security won contracts valued at $207.3 million. Healthcare - Healthcare order intake was valued at $23.9 million. [1] Non-GAAP and other financial measures (see Section 5). CAE First Quarter Report 2016 | 1 Management’s Discussion and Analysis 2. INTRODUCTION In this report, we, us, our, CAE and Company refer to CAE Inc. and its subsidiaries. Unless we have indicated otherwise: - This year and 2016 mean the fiscal year ending March 31, 2016; - Last year, prior year and a year ago mean the fiscal year ended March 31, 2015; - Dollar amounts are in Canadian dollars. This report was prepared as of August 12, 2015, and includes our management’s discussion and analysis (MD&A), unaudited consolidated interim financial statements and notes for the first quarter ended June 30, 2015. We have prepared it to help you understand our business, performance and financial condition for the first quarter of fiscal 2016. Except as otherwise indicated, all financial information has been reported in accordance with International Financial Reporting Standards (IFRS) and based on unaudited figures. For additional information, please refer to our unaudited consolidated interim financial statements for the quarter ended June30,2015, and our annual consolidated financial statements, which you will find in our annual report for the year ended March31,2015. The MD&A section of our 2015 annual report also provides you with a view of CAE as seen through the eyes of management and helps you understand the company from a variety of perspectives: - Our vision; - Our strategy; - Our operations; - Foreign exchange; - Non-GAAP and other financial measures; - Consolidated results; - Results by segment; - Consolidated cash movements and liquidity; - Consolidated financial position; - Business risk and uncertainty; - Related party transactions; - Changes in accounting policies; - Controls and procedures; - Oversight role of the Audit Committee and Board of Directors. You will find our most recent annual report and Annual Information Form (AIF) on our website at www.cae.com, on SEDAR at www.sedar.com or on EDGAR at www.sec.gov. 2 | CAE First Quarter Report 2016 Management’s Discussion and Analysis ABOUT MATERIAL INFORMATION This report includes the information we believe is material to investors after considering all circumstances, including potential market sensitivity. We consider something to be material if: - It results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares, or; - It is quite likely that a reasonable investor would consider the information to be important in making an investment decision. CAUTION REGARDING FORWARD-LOOKING STATEMENTS This report includes forward-looking statements about our activities, events and developments that we expect to or anticipate may occur in the future including, for example, statements about our vision, strategies, market trends and outlook, future revenues, capital spending, expansions and new initiatives, financial obligations and expected sales. Forward-looking statements normally contain words like believe, expect, anticipate, plan, intend, continue, estimate, may, will, should, strategy, future and similar expressions. By their nature, forward-looking statements require us to make assumptions and are subject to inherent risks and uncertainties associated with our business which may cause actual results in future periods to differ materially from results indicated in forward-looking statements. While these statements are based on management’s expectations and assumptions regarding historical trends, current conditions and expected future developments, as well as other factors that we believe are reasonable and appropriate in the circumstances, readers are cautioned not to place undue reliance on these forward-looking statements as there is a risk that they may not be accurate. Important risks that could cause such differences include, but are not limited to, risks relating to the industry such as competition, level and timing of defence spending, government-funded defence and security programs, constraints within the civil aviation industry, regulatory rules and compliance, risks relating to CAE such as product evolution, R&D activities, fixed-price and long-term supply contracts, procurement and original equipment manufacturer (OEM) leverage, warranty or other product-related claims, product integration, protection of our intellectual property, third-party intellectual property, loss of key personnel, environmental liabilities, claims arising from casualty losses, integration of acquired businesses, our ability to penetrate new markets, information technology systems, length of sales cycle and our reliance on technology and third-party providers, and risks relating to the market such as foreign exchange, political instability, availability of capital, pension plan funding, doing business in foreign countries and income tax laws. Additionally, differences could arise because of events announced or completed after the date of this report. You will find more information about the risks and uncertainties affecting our business in our 2015 annual report. We caution readers that the risks described above are not necessarily the only ones we face; additional risks and uncertainties that are presently unknown to us or that we may currently deem immaterial may adversely affect our business in the future. Except as required by law, we disclaim any intention or obligation to update or revise any forward-looking statements whether as a result of new information, future events or otherwise.
